DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 1/27/21 has been entered.
Drawings
The following objections to the drawings are noted:
Figures 7a, 8a, 9, and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

The drawings are objected to because they appear to show empty risers (i.e. parallel lines extending upward) extending beyond the displacement head and into the water: see figure 2 (first three views), figure 4 (leftmost view), and figure 6. Examiner understands from the specification that the risers are below the displacement head, thus these drawings are incorrect and misleading. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable connection elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the a, b , c, d, e, f, and g.  [these reference characters were formerly shown on page 11 of the specification prior to amendment]

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities: in line 3, “risers pipes” should be changed to “riser pipes” and in line 8, “ore” should be changed to “or”.   . Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in step a “segmental” should be changed to “segment” in steps f and I the word “trust” should be changed to “thrust”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims call for “removable connection elements” which are not described in the original disclosure.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims are indefinite regarding the “tunnels, passes or the like” because the claims variously calls for “tunnels, passes or the like” (claim 1 line 2 and claim 6) “pass/tunnel” (claim 1 line 7) “tunnel” (claim 1 lines 8 and 13)  Claims 2, 6, 7, and 9 similarly recite “tunnel” Examiner suggests changing “tunnels, passes or the like” to “tunnels” and “pass/tunnel” to tunnel” throughout the claims.
Claim 6 lacks clear antecedent basis for the special segmental rings (note that the special rings were first mentioned in claim 2)
Claim 6 lacks clear antecedent basis for the initial riser pipe.
Claim 6 is unclear at step g regarding the “before activating the pipe jacking equipment” because there is no clear antecedent basis for activating the pipe jacking equipment, also the step is unclear regarding “have to be passed through each”. Moreover, the removing and replacing are unclear because they do not appear in order with the subsequent steps of placing a spacer/removing the spacer/placing an intermediate riser pipe segment.
 Claim 6 lacks clear antecedent basis for the intermediate riser pipe segment and the ending riser pipe segment.
Claim 7 is unclear because it lacks clear antecedent basis for removing displacement head—Examiner suggests deleting the “before removing displacement head from the top of the riser initial riser pipe segment, “ 

Allowable Subject Matter
Claims 1-4 and 6-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. See papers filed 19 June 2020 with IPEA/EPO pages 3-8: Examiner finds Applicant’s arguments persuasive. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Janine M Kreck/Primary Examiner, Art Unit 3672